Citation Nr: 1236379	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  06-36 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from April 1969 to April 1971, inclusive of service in the Republic of Vietnam from November 1968 to November 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the claim in June 2011 and again in January 2012 for additional development. The claim now returns to the Board for further review. 


FINDINGS OF FACT

1. The evidence preponderates against hypertension having developed in service or otherwise being causally related to service. The evidentiary record does not support the presence of hypertension to a disabling degree within the first post-service year. 

2. The evidence preponderates against hypertension having been caused or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claim of entitlement to service connection for hypertension. 

By an April 2005 VCAA letter, the Veteran was informed of the evidence need to establish entitlement to service connection for hypertension, on both direct and secondary bases. 38 C.F.R. §§ 3.303, 3.310. The letter also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of the claim. This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claim is obtained. This notice was followed by the appealed July 2005 rating action, as well as by subsequent readjudications, including most recently by a SSOC in March 2012. 

The Veteran was afforded an additional notice letter in January 2007 informing how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that the RO and the Appeals Management Center (AMC) appropriately assisted the Veteran in obtaining indicated treatment and evaluation records relevant to the claim, in particular from VA medical facilities. Service records were also associated with the claims file. The RO also informed the Veteran, including in the appealed rating action, and by a SOC and SSOCs, of records obtained, and thus by implication of records not obtained, in furtherance of his claim. 

VA's duty to assist the Veteran by providing examinations when necessary was also adequately fulfilled. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that the VA examination in December 2009 together with obtained addenda to that examination in July 2011 and February 2012 appropriately addressed the Veteran's claimed hypertension and questions of etiology or aggravation as raised in this case. The examination and addenda findings, analysis, and conclusions, as discussed infra, taken together with the balance of the evidence of record, are adequate for the Board's adjudication herein. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). The examination and addenda provided sufficient detail, and supported their conclusions with analyses fully supported by review of the evidence presented, which analyses are readily weighed against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). Further, the evidence so considered by the examination report and addenda was sufficient and encompassed the evidence of record. Id. The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claim for service connection for hypertension including as secondary to service-connected diabetes mellitus. 38 C.F.R. § 3.159(c)(4). This examination and addenda were appropriately followed by review of the claim by the AMC, including most recently with issuance of the March 2012 SSOC. This examination and addenda, taken together with records of VA treatment, as well as service treatment records, examination reports, and lay statements including statements by the Veteran, as well as other evidence of record, are adequate for the Board's adjudication herein. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The examination in December 2009 and the July 2011 and February 2012 addenda, taken as a whole, addressed both the medical findings upon current examination and the Veteran's history. The examination reports presented findings and conclusions reasonably consistent with the Veteran's medical history and the balance of contemporaneous medical records, and sufficiently addressed the medical criteria underlying the hypertension service connection claim to allow the Board to adjudicate the claim based on informed medical findings and medical judgment.

The Veteran's authorized representative in its September 2012 Informal Hearing Presentation seeks to attach significance to the fact that in the February 2012 addendum report the examiner checked a box indicating an opinion that the claimed disorder clearly and unmistakably existed prior to service and was not aggravated in service. However, as the representative acknowledges, it is clear that the examiner was providing an opinion addressing questions of causation or aggravation of claimed hypertension by the Veteran's service-connected diabetes mellitus. The checking of the box addressing existence prior to service was thus clearly erroneous, based on some misunderstanding on the part of the examiner of the DBQ format and/or the terminology used within it, or otherwise was simply an accidental marking of the box, but with this accident ultimately not impacting the opinions provided by the examiner. The Board is unconvinced that this mistake impacts the opinion provided by the examiner or the veracity of that opinion in any way, and the Board is further unconvinced that the checking of the box ultimately otherwise renders the examiner's addendum opinion unusable in the present adjudication, or that the mistaken checking of that box in any way prejudiced the Veteran in the present adjudication. The Veteran's authorized representative's assertions and arguments within the Informal Hearing Presentation make plain that the representative understood the nature of the mistake and its irrelevance to the opinions provided by the examiner. The Board doing otherwise than adjudicating the claim now would allow the adjudication to lapse for yet another season, and unnecessarily forestall action on the development efforts already undertaken. In this case, as in any other, the Board must fulfill its statutory duty to adjudicated the issues before it without undue delay and without unnecessary expenditure of scarce resources. 38 C.F.R. §§ 19.4 , 19.5 (2011); see Counts v. Brown, 6 Vet. App. 473, 478-79 (1994).

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting a more beneficial outcome for the appealed claim for service connection for hypertension. Ultimately, in the absence of credible evidence that the evidence obtained, including VA examination evidence, is materially incomplete or inadequate for the Board's adjudication of the appealed claim, the burden must shift to the Veteran to produce evidence which has not been found upon VA examination or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Board also finds that requirements of the Board's prior remands in October 2009 and January 2012 have been substantially fulfilled with regard to the service connection claim adjudicated herein. This included updating the medical evidentiary record, obtaining addendum opinions from the December 2009 VA examiner, and readjudicating the claim by an SSOC. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran has not indicated the existence of additional pertinent evidence. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the service connection claim herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the appealed service connection claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and beyond development already undertaken, any remaining development of relevant medical questions pertaining to the Veteran's claim for service connection for hypertension was the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



III. Claim for Service Connection for Hypertension, 
Including as Secondary to Diabetes Mellitus

The Veteran contends, in effect, that he developed hypertension in service, or that his hypertension is related to service-connected diabetes mellitus. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.) in service, there is no requirement of an evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011).

Certain chronic diseases, including cardiovascular renal diseases (which include hypertension), may be presumed to have been incurred during active military service if manifest to a degree of 10 percent within the first year following active service. 38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service and post-service records do not show findings of elevated blood pressure or an assessment of hypertension until decades post service. 

The Veteran was afforded a December 2009 VA examination. As the examiner noted, the Veteran reported having been initially diagnosed with hypertension by his VA primary care provider three to four years earlier, and that he had been diagnosed with diabetes mellitus at approximately the same time. The Veteran was noted to have hypertension since that time intermittently with remissions, and to be treated for his hypertension with daily medication. There was no history of any of the following related to his hypertension: hospitalization, traumatic injury to the heart, hypertensive renal disease, epistaxis, headache, stroke or transient ischemic attack (TIA), or hypertensive cardiovascular disease. The only noted history of possible complication was one of fatigue. The examiner noted that hypertensive heart disease was also not present currently. Upon reviewing past records, the examiner noted that blood pressure readings from service were 120/80 at an April 1968 examination and 120/80 at a January 1971 examination. Post-service records were noted to include readings of 155/92 in February 2002 with a pulse of 102 upon presentation for urgent psychiatric care; 174/97 in February 2003 with a pulse of 103 upon being seen for nervousness; 193/97 in January 2004 with a pulse of 95 upon being seen for primary care, with elevated glucose noted and with a repeated blood pressure taken while supine of 150/94. Numerous other readings were noted from January 2004 up to the time of the examination, reflecting a careful treatment record review. 

The December 2009 examiner opined that it was not at least as likely as not that the Veteran's hypertension was caused by or the result of either his military service or his diabetes mellitus, type II.  In support of this opinion, the examiner observed that there was no documentation of hypertension in service; that in March 1988 the Veteran had a normal HGBA1C but an elevated blood pressure of 155/92; that the first elevated glucose noted at the VA treatment facility was in February 2003, with the reading then elevated at 176 mgm; that the Veteran was begun on both oral anti-hyperglycemic agents and Lisinopril for his hypertension within two months of each other; and that the Veteran remains on only one high blood pressure medication. 

The Board obtained addendum opinions in a July 2011 and again in February 2012 from the VA examiner who conducted a December 2009 examination of the Veteran to address his claimed hypertension. In the July 2011 addendum, the examiner opined that the Veteran's hypertension was not "caused by or a result of diabetes mellitus" because the Veteran had been begun on oral antihyperglycemic agents and Lisinopril for his hypertension "within 2 months of one another," and one record indicated the Lisinopril may be for treatment of microalbumin. She further noted that the Veteran was on a low dose of Lisinopril and there were no other complications of his diabetes mellitus. 

The additional addendum opinion in February 2012 was sought because the examiner in the July 2011 addendum still failed to address the question of aggravation of hypertension by diabetes mellitus. 

In the February 2012 addendum, based on review of the claims file and informed by the December 2009 examination, the examiner expanded her opinion and her explanation for that opinion, informing that the Veteran has essential hypertension, with risk factors inclusive of male gender, age, and obesity. The examiner observed that the Veteran's essential hypertension was diagnosed and treated prior to his beginning treatment for his diabetes mellitus, and that both his diabetes mellitus and his hypertension have been stable, with no increase in medication for either condition since 2004 and the diabetes mellitus in relatively good control without complications such as diabetic retinopathy. She concluded based on this supporting evidence that the Veteran's diabetes mellitus did not cause his essential hypertension, and that his essential hypertension was not increased in severity, and hence had not been aggravated by his diabetes mellitus. 

The Board has thoroughly reviewed the record, and simply does not find competent, credible evidence supportive of hypertension being present since service, or within the first post-service year, or having been caused by an event or injury in service, or being otherwise causally related to service, or having been caused or aggravated by the Veteran's service-connected diabetes mellitus. As the Veteran's authorized representative noted in a VA Form 646 submitted in January 2007, the Veteran was diagnosed with diabetes mellitus in February 2004, and diagnosed with hypertension by an Agent Orange examination in April 2004. As the VA examiner in effect concluded in her December 2009 examination and addendum opinions, the diabetes mellitus had not progressed to have resulted in secondary effects such as might have caused or aggravated the Veteran's diagnosed essential hypertension. VA treatment records support absence of any significant progression of either the Veteran's hypertension or diabetes mellitus, in agreement with and supportive of the opinions of the December 2009 examiner. 

The Veteran's own lay assertions of a link between service-connected diabetes mellitus and current hypertension, are not cognizable to support the claim, because the Veteran, as a layperson, is not competent to address such distinctly medical questions as causation or aggravation between his service-connected diabetes mellitus and his claimed hypertension. Jandreau; Layno. 

The Veteran including in a June 2012 submission made various arguments including the applicability or inapplicability of various medical findings. For example, he contends that he has lost weight and he is not overweight and hence that noted risk factor of hypertension is not for application. He also contended, in effect, that diabetes mellitus as a risk factor for hypertension was not appropriately considered. 

The Veteran also made an argument in his June 2012 statement to the effect that the examiner who conducted the VA examination for compensation purposes in December 2009 and who provided addendum opinions in July 2011 and February 2012 misrepresented her role by replying to his question to the effect that she was not going to "give an opinion regarding my hypertension and my service connected type 2 diabetes mellitus." The Board will not here speculate as to the precise nature of that conversation which purportedly occurred in July 2011, except to note that whether or not the examiner replied as the Veteran has asserted is ultimately not pertinent to the present adjudication. 

The Board has duly considered the Veteran's other arguments, and ultimately finds them not colorably impacting the Board's adjudication because they provide no basis for a different weighing of the evidence, a different application of the law to the facts in this case, or a different adjudicative outcome. Whether or not the Veteran is currently overweight does not impact the conclusions of the December 2009 examiner that the Veteran's diabetes mellitus and hypertension have not progressed since their initial diagnosis essentially contemporaneously with each other, or her conclusion that the diabetes mellitus had not caused or aggravated the hypertension. Additionally, the examiner in her examination report impliedly made apparent her recognition that diabetes mellitus could be a risk factor for development of hypertension, but she nonetheless concluded that in this case there was no basis to support the claim that the Veteran's diabetes mellitus had caused or aggravated his hypertension. 

The December 2009 VA examiner's July 2011 and February 2012 addendum opinions were supported by review of relevant records and informed by medical knowledge, as well as based on the well-reasoned and carefully supported presentation by the examiner within the December 2009 examination report and the July 2011 and February 2012 addendum reports. The Board therefore judges the VA examiner's opinions that the claimed hypertension was not at least as likely as not related to service or to service-connected diabetes mellitus (based on either causation or aggravation) to be both competent and credible, and to be entitled to substantial weight as well-informed medical judgment. Jandreau; Caluza; Stefl; cf., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461(1993) (a medical opinion based upon an inaccurate factual premise has no probative value). 

In the absence of competent evidence supportive of hypertension originating in service or otherwise being causally related to service, in the absence of competent evidence supporting a link based on causation or aggravation between service-connected diabetes mellitus and claimed hypertension, and with the July 2011 and February 2012 VA medical opinions by the VA December 2009 examiner for compensation purposes against these bases of claim, the Board finds the preponderance of the evidence against service connection for hypertension on direct or secondary bases. 38 C.F.R. §§ 3.303, 3.310. 

In the absence of competent evidence of hypertension being present within the first post-service year, service connection for hypertension on a first-year-post-service presumptive basis is also not warranted. 38 C.F.R. §§ 3.307, 3.309. 

Because the preponderance of the evidence is against the claim on all raised bases of claim, as discussed above, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for hypertension is denied. 

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


